The defendant was indicted and tried in the Common Pleas Court for embezzling public funds and altering public records. The entry of April 21, 1944, discloses that after trial, which lasted about fifteen days, the jury was unable to agree upon a verdict and the court discharged it. Thereupon, the plaintiff, the state of Ohio, moved the court to change the trial of the action from Champaign county, Ohio, to some other county in the state for the reason that a fair and impartial trial of this cause could not be had in Champaign county.
The questions raised by the motion were elaborately argued by counsel for both the state and the defendant, and the court held that a fair and impartial trial of the case could not be had in Champaign county, sustained the motion and ordered and directed that the venue be changed to Clark county, an adjacent county.
Defendant moved the court to vacate the order granting a change of venue and to grant defendant a new trial. The court overruled defendant's motion and ordered that the venue of further proceedings be changed to Clark county.
The defendant gave notice of appeal on questions of law to this court from the order rendered by the court of Champaign county on October 24, 1944, and also gave notice of appeal on questions of law from the overruling of his motion for a new trial.
The state filed a motion to dismiss the appeal because it was not taken from a final order. *Page 280 
We are of opinion that we may not properly consider this appeal for the reason that the order sought to be reviewed is not a judgment or final order under the statute, Section 12223-2, General Code, and upon the authority of the fifth paragraph of the syllabus in Snell v. Cincinnati Street Ry. Co., 60 Ohio St. 256,  54 N.E. 270, which is as follows:
"An order overruling an application for a change of venue is not an order made in a special proceeding which may be made the foundation of an independent proceeding in error, but is properly reviewable on error prosecuted to the final judgment in the action. * * *"
The court in that case held that the order was but an interlocutory one in the progress of the case, which could not be made the foundation of an independent proceeding in error, but was properly reviewable on error prosecuted to the final judgment.
In the instant case, the order granting the state's change of venue is not final under the following definition in Section 12223-2, General Code:
"An order affecting a substantial right in an action, when in effect it determines the action and prevents a judgment, or an order affecting a substantial right made in a special proceeding, * * * is a final order * * *."
The order does affect a substantial right in the action, but does not determine the action, does not prevent a judgment, and was not made in a special proceeding.
Inasmuch as we do not have an appealable order, it is not necessary or proper to consider the errors assigned because no appeal is pending before us.
The appeal is dismissed.
Appeal dismissed.
HORNBECK, P.J., GEIGER and MILLER, JJ., concur. *Page 281